717 S.E.2d 743 (2011)
Mary GRAY, widow of David D. Gray, Deceased Employee
v.
UNITED PARCEL SERVICE, INC., Employer,
Liberty Mutual Insurance Company, Carrier.
No. 320P11.
Supreme Court of North Carolina.
October 6, 2011.
Kara C. Vey, for Gray, Mary.
J.A. Gardner, III, Charlotte, for United Parcel Service, et al.


*744 ORDER

Upon consideration of the petition filed on the 26th of July 2011 by Plaintiff (Mary Gray) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th of October 2011."
Upon consideration of the petition filed by Plaintiff (Mary Gray) on the 26th of July 2011 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th of October 2011."